DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 15-27 are pending in this application. Claims 12-14 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 11/22/2021 is acknowledged. At this time, species I drawn to figures 2 and 3 and claims 1-11 and 15-27 will be examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/07/2020, 08/19/2020 and 11/09/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On page 14 line 24, “a controller 2” should be –a controller 3--.
Appropriate correction is required.

Claim Objections
Claims 1-16 and 27 are objected to because of the following informalities:  
Claim 1 line 7, “for signalling” should be –for signaling--. Similar correction is required for claim 24.
Claim 2 line 1, “the circuit of claim” should be –the over-temperature protection circuit of claim--. Similar correction are required for claims 3-16, 23, to maintain consistency in claim language.
Claim 8 line 1, “The circuit of claim 1” should be –the over-temperature protection circuit of claim 6--.
Claim 9 line 1, “The circuit of claim 7” should be –the over-temperature protection circuit of claim 8--.
Claim 10 lines 1-2, “The circuit of claim 1 when dependent on claim 2” should be –the over-temperature protection circuit of claim 6--.
Claim 15 line 2, “a gate configured to receive a receive an output” should be -- a gate configured to receive an output--.
Claim 15 line 2, “output from the from the comparator” should be –output from the comparator--.
Claim 21 line 1, “The system of claim 20” appears to be –The system of claim 19--, as a motor is not a valve. For the purposes of examination, claim 21 will be interpreted to depend on claim 19.
Claim 27 line 1, “program producing storing” should be –program product storing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-11, 16-19, 22 and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuozzolo (US8299767B1).

Regarding claim 1, Tuozzolo teaches an over-temperature protection circuit (abstract, controlling operation of the device based on the modeled junction temperature) comprising: an input for sensing a voltage (i.e. drain-source voltage sense circuit/tap 448) (fig.4B) across a transistor (i.e. MOSFET 415) (fig.4B); an accumulator (i.e. capacitors C1 and C2) (fig.4A) for storing a value indicative of power dissipated by the transistor and which depends on the voltage (column 8 lines 51-58, MOSFET 415, as represented by the signal 454, the value (e.g., voltage) at the node 463 (e.g., a model of junction temperature) depends on the initial junction 

Regarding claim 2, Tuozzolo teaches the over-temperature protection circuit of claim 1, further comprising: a voltage-to-current converter (i.e. resistor Rsense) (fig.4B) configured to generate a current (i.e. current Isense) (fig.4B), in dependence upon the voltage, wherein the value indicative of the power dissipated by the transistor depends on the current (column 8 lines 14-16, SOA control loop 433 can control the gate control signal 424 based on both the current signal 439 and a voltage signal 445).

Regarding claim 3, Tuozzolo teaches the over-temperature protection circuit of claim 1, further comprising: a current mirror (column 24 lines 23-24, current may be assumed or derived using alternative approaches, e.g. using a current mirrors).

Regarding claim 4, Tuozzolo teaches the over-temperature protection circuit of claim 1, wherein the accumulator comprises: a capacitor (i.e. capacitors C1 and C2) (fig.4A).

Regarding claim 5, Tuozzolo teaches the over-temperature protection circuit of claim 1, wherein the accumulator comprises: an operational amplifier (i.e. U2) (fig.4A).

Regarding claim 6, Tuozzolo teaches the over-temperature protection circuit of claim 1, comprising: a path (e.g. path from input 448 of fig.4A to ground of Vload in fig.4B) arranged between the input and a reference level (i.e. ground 0 of Vload) (fig.4B), the path comprising a resistor (i.e. resistor Rsense) (fig.4B).

Regarding claim 8, Tuozzolo teaches the over-temperature protection circuit of claim 6, wherein the path further comprises: a voltage regulator (i.e. diode D1) (fig.4A).

Regarding claim 10, Tuozzolo teaches the over-temperature protection circuit of claim 6, wherein the path further comprises: a current source (i.e. amplifier 498, scaling1 and scaling2) (fig.4A) for selectively controlling the value (column 8 line 7, current signal 439 can be scaled).

Regarding claim 11, Tuozzolo teaches the over-temperature protection circuit of claim 1, wherein the comparator comprises at least one Schmitt trigger (i.e. U3) (fig.4A) (also refer to column 8 lines 46-48, comparison of the reference signal 460 and the power signal 454). 

Regarding claim 16, Tuozzolo teaches an integrated circuit (column 21 line 67- column 22 line 2, the SOA control circuitry may be reduced sufficiently in size and cost to be provided 

Regarding claim 17, Tuozzolo teaches the integrated circuit of claim 16 further comprising: control logic (e.g. circuit comprising multiplier component 551) (fig.5); and a pre-driver (i.e. current control circuit 530) (fig.5) for controlling a driver (e.g. circuit comprising MOSFET 515) (fig.5) for controlling switching of the transistor (implicit).

Regarding claim 18, Tuozzolo teaches the integrated circuit of claim 16, further comprising: a driver (e.g. circuit comprising MOSFET 515) (fig.5) comprising the transistor (i.e. MOSFET 515) (fig.5).

Regarding claim 19, Tuozzolo teaches a system (column 4 lines 57-58, unitary package may be a chip scale system) comprising: the integrated circuit of claim 16; and a load (column 5 line 12, power source to a load) connected to a driver or the driver (column 5 line 16, power transistor may be employed to control delivery).

Regarding claim 22, Tuozzolo teaches the system of claim 10, further comprising: a controller (column 22 lines 2-3, power device) in communication with the integrated circuit (column 22 lines 2-3, packaged together with a power device in for example as a system-in-a package).

Regarding claim 24, Tuozzolo teaches a method (abstract, a method of dynamically maintaining) of over-temperature protection (abstract, controlling operation of the device based on the modeled junction temperature), the method comprising: sensing a voltage (i.e. drain-source voltage sense circuit/tap 448) (fig.4B) across a transistor (i.e. MOSFET 415) (fig.4B); storing a value (i.e. capacitors C1 and C2) (fig.4A) indicative of power dissipated by the transistor and which depends on the voltage (column 8 lines 51-58, MOSFET 415, as represented by the signal 454, the value (e.g., voltage) at the node 463 (e.g., a model of junction temperature) depends on the initial junction temperature (e.g., the voltage on C1) … the corresponding case or case/heatsink temperature (e.g., the voltage on C2)); and determining whether the value exceeds a threshold value (column 8 lines 46-48, comparison of the reference signal 460 and the power signal 454) and, in dependence on the value exceeding the threshold value (column 8 lines 46-48, can then be used to adjust the gate control signal 424), generating a signal for signaling that the transistor is be switched off (i.e. gate control signal 424) (fig.4A).

Regarding claim 25, Tuozzolo teaches the method of claim 24, further comprising: generating a current (i.e. current Isense) (fig.4B) in dependence upon the voltage (column 8 lines 14-16, SOA control loop 433 can control the gate control signal 424 based on both the current signal 439 and a voltage signal 445).

Regarding claim 26, Tuozzolo teaches a hardware circuit configured to perform the method of claim 24 (e.g. hardware circuit as seen in fig.5).

Regarding claim 27, Tuozzolo teaches a non-transitory computer program product (column line, programmable devices may be used to implement some or all of the functions) storing a computer program (implicit that programmable device will have program) which, when executed by a computing device (implicit) causes the computing device to perform the method of claim 24 (implicit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of Zhou (US20140300999A1).
Regarding claim 7, Tuozzolo teaches the over-temperature protection circuit of claim 6.

Zhou teaches in a similar field of endeavor of protection circuit that it is conventional to have a protection circuit (i.e. power protection circuit 100) (fig.2), wherein the resistor has a negative temperature coefficient ([0011], first resistor R1, the third resistor R3, and the fifth resistor R5 are negative temperature coefficient thermistors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the negative temperature coefficient resistors in Tuozzolo, as taught by Zhou, as it provides the advantage of fast shutdown of power supply.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of Teggatz (US6169439B1).
Regarding claim 9, Tuozzolo teaches the over-temperature protection circuit of claim 8.
Tuozzolo does not teach the over-temperature protection circuit, wherein the voltage regulator comprises: a Zener diode.
Teggatz teaches in a similar field of endeavor of providing safe area of operation, that it is conventional to have protected circuit (abstract, integrated circuit having a protected output), wherein the voltage regulator comprises: a Zener diode (i.e. drain-gate clamp circuit 105) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the zener diode in Tuozzolo, as .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1).
Regarding claim 15, Tuozzolo teaches the over-temperature protection circuit of claim 1, further comprising: a component (i.e. multiplier 551) (fig.5) configured to receive an output from the comparator (i.e. Vds) (fig.5) and an output from an over-temperature detection circuit (i.e. current sense) (fig.5) and to output a control signal (column 11 lines 62-63, resulting signal is scaled and provided to the network 557) to cause the transistor to be switched off (column 12 lines 16-27, components of the network 557 to correspond to appropriate thermal parameters of the MOSFET 515 can result in the voltage at node 563 … the gate control signal 524 can cause the current flowing through the MOSFET 515 to be restricted).
Tuozzolo does not teach the component is a gate.
It would have been an obvious matter of design choice to have a gate, since the applicant has not disclosed that a gate solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a gate.

Claims 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuozzolo (US8299767B1), and further in view of AAPA (Applicant’s admitted prior art).

Regarding claim 20, Tuozzolo teaches the system of claim 19.

AAPA teaches wherein the load is a motor (Specification page 1, LEDs, motors,….).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the motor load in Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.

Regarding claim 21, Tuozzolo teaches the system of claim 19.
Tuozzolo does not teach, wherein the load is a valve.
AAPA teaches wherein the load is a valve (Specification page 1, LEDs, motors, solenoids and heaters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the valve load in Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.

Regarding claim 23, Tuozzolo teaches the over-temperature protection circuit of claim 1.
Tuozzolo does not teach a motor vehicle.
AAPA teaches a motor vehicle (Specification page 1, used in automotive…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the motor vehicle in Tuozzolo, as taught by AAPA, as it provides the advantage of optimal design of circuit components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mayama (JP2004236405A; Translation attached) teaches an overcurrent protection circuit for on-vehicle loads.
Kesler (US6987655B2) teaches thermal overload protection circuitry 14 for an automotive ignition system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/24/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839